Citation Nr: 0802883	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-10 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Regional Medical Center from 
December 4, 2003, to December 12, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied payment or 
reimbursement of medical expenses incurred the Regional 
Medical Center from December 4, 2003, to December 12, 2003.  
In February 2007, the appellant testified before the Board at 
a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The appellant, a retired physician, contends that he is 
entitled to reimbursement of medical expenses incurred at the 
Regional Medical Center in Memphis, Tennessee from December 
4, 2003, to December 12, 2003.  He asserts both that the 
medical condition for which he was treated was emergent and 
that no VA or other government facility was feasibly 
available the day he sought treatment.  Specifically, he 
asserts that on his third phone call to VA on the day he 
sustained the gunshot wound to his left hand, he was informed 
that VA was unable to provide the requisite care for his 
injury and that he should seek emergency medical treatment at 
the Regional Medical Center.  

A photograph of the appellant's injury is of record.  This 
photograph clearly reflects the emergent nature of his 
injury.  In addition, the record reflects that on December 4, 
2003, the appellant made three phone calls to the VA Medical 
Center in Memphis, Tennessee.  The record, however, does not 
demonstrate whether the appellant was informed that VA or 
other government facilities were not feasibly available and 
that he should seek emergency medical care elsewhere.  
Because it remains unclear to the Board whether a VA or other 
government facility was feasibly available to treat his 
injury, the Board finds that a remand is necessary in order 
that an opinion addressing this question may be obtained.

Additionally, as VA reimbursement or payment of unauthorized 
medical expenses is warranted only for the period until such 
time following the furnishing of care in the non-Department 
facility that the individual can be safely transferred to a 
Department facility, an opinion as to whether the appellant 
was stable for transfer to a VA facility at any point during 
his hospitalization from December 3, 2003 to December 12, 
2003 should be obtained.  See 38 U.S.C.A § 1703(a)(3) (West 
2002); 38 C.F.R. § 17.52 (2007).

In addition, clarification is needed as to whether the 
appellant is currently service-connected for any disability, 
whether he was enrolled in the VA health care system prior to 
receiving private treatment, whether he is financially liable 
to the provider of the emergency treatment, whether, at the 
time he received private treatment he was covered under a 
health-plan contract for payment or reimbursement either in 
whole or in part, whether he is eligible for reimbursement 
under 38 U.S.C.A. § 1728, which allows for VA payment or 
reimbursement for emergency treatment for a service-connected 
disability and in other limited instances, and whether the 
condition for which the emergency treatment was furnished was 
caused by an accident or work-related injury.  

Finally, clarification as to the dates of the appellant's 
active service is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file 
the appellant's Form DD-214 or other 
appropriate verification of the dates 
of his active military service.

2.  Obtain an opinion addressing 
whether a VA or other government 
facility was feasibly available to 
treat the injury the appellant 
sustained on December 4, 2003, and 
whether the appellant was stable for 
transfer to a VA facility at any point 
during his period of hospitalization 
from December 3, 2003, to December 12, 
2003.  With regard to the latter, 
attention should be directed to the 
December 9, 2003, notation by the 
social worker assigned to the 
appellant's case discussing whether a 
transfer of the appellant to a VA 
facility was appropriate.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with rendering the opinion.  The 
examiner must indicate in the opinion 
that the claims file was reviewed.  The 
rationale for all opinions must be 
provided.

3.  Clarify whether the appellant is 
currently service-connected for any 
disability, whether he was enrolled in 
the VA health care system prior to 
receiving private treatment, whether he 
is financially liable to the provider 
of the emergency treatment, whether, at 
the time he received private treatment 
he was covered under a health-plan 
contract for payment or reimbursement 
either in whole or in part, whether he 
is eligible for reimbursement under 
38 U.S.C.A. § 1728,  and whether the 
condition for which the emergency 
treatment was furnished was caused by 
an accident or work-related injury.  

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim for entitlement to payment or 
reimbursement for medical expenses 
incurred at the Regional Medical Center 
from December 4, 2003, to December 12, 
2003.  If action remains adverse to the 
appellant, provide the appellant and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

